UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7701



VICKY HARDY,

                                               Plaintiff - Appellant,

             versus


ERNEST R. SUTTON, Superintendent at Pasquotank
Correctional Center; MS. VANKEUREN, Medical
Services at Pasquotank Correctional Center,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:05-ct-00491-FL)


Submitted:    January 31, 2007                Decided:   June 11, 2007


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vicky Hardy, Appellant Pro Se. Yvonne Bulluck Ricci, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vicky Hardy appeals the district court’s order dismissing

Hardy’s 42 U.S.C. § 1983 complaint without prejudice for failure to

exhaust administrative remedies.   We have reviewed the record and

find no reversible error.   While the district court may have erred

in dismissing the complaint for failure to exhaust under the

Supreme Court’s recent decision in Jones v. Bock, ___U.S.___, 2007

WL 135890 (U.S. Jan. 22, 2007) (No. 05-7058), we affirm the

district court’s order on the modified ground that Hardy cannot

proceed on claims based upon respondeat superior and supervisory

liability.    See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994);

Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -